REISSUE APPLICATIONS
DETAILED ACTION
AIA  - Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present reissue application was filed on or after September 16, 2012 and therefore is being examined under the current AIA  reissue provisions of 35 USC 251 and 37 CFR 1,172, 1,175 and 3.73.1 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Related Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,717,601 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Status of the Claims
	The amendment filed December 29, 2020 has been entered. However, the amendment does not comply with the requirements of 37 CFR 1.173(b)-(g).  Specifically, in the amendment to the specification and claims, deletions must be bracketed. Also, all new claims must be underlined throughout the entire prosecution.  The amendment has been entered to advance prosecution. Applicant’s next response to this Office action must include the proper markings. The status of the claims is as follows:
Claims 1, 10, 19, 21 and 23 are original, amended claims.
Original claim 9 has been cancelled.
Claims 2-8, 11-18, 20, 22 and 24-27 are original claims, dependent upon original amended claims.
Claims 28, 33-37 and 39-41 are new claims.

Reissue Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
MPEP 1414(II) states:
The "at least one error" which is relied upon to support the reissue application must be set forth in the oath/declaration. It is not necessary, however, to point out how (or when) the error arose or occurred. Further, it is not necessary to point out how (or when) the error was discovered. If an applicant chooses to point out these matters, the statements directed to these matters will not be reviewed by the examiner, and the applicant should be so informed in the next Office action. What is needed for the oath/declaration statement as to error is the identification of "at least one error" relied upon. For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. Emphasis added.

MPEP 1414(II) further states:
A statement in the oath/declaration of "…failure to include a claim directed to …" and then reciting all the limitations of a newly added claim, would not be considered a sufficient "error" statement 

In this case, the statement “[t]he reissue application seeks to broaden independent claim 1, which recites an expandable implant and does not recite a combination of an expandable implant and apparatus the supports the implant and rotates the actuation of the implant” is not adequate per MPEP 1414(II).  The statement provided in the declaration does not identify a word, phrase or expression an original claim and how it renders the original patent wholly or partly inoperative or invalid. The new claims are broader than the original patented claims.  Because the new claims are broader than the original patent claims, applicant must state a specific word, phrase, or expression in an original claim that renders the patent wholly or partially inoperative or invalid, even when the new claims are directed to overlooked aspects.  An example of a correct error statement could be “Claim 1 includes the limitation that the actuation member has first and second threaded portions, which is unnecessary for patentability.”

 Claim Rejections – 35 USC 251
Claims 1-8, 10-28, 33-37 and 39-41 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claims 28, 33-37 and 39-41 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
	MPEP 1412.02 II summarizes the three-step test for recapture:
Clement, 131 F.3d at 1468-70, 45 USPQ2d at 1164-65, the Court of Appeals for the Federal Circuit set forth a three step test for recapture analysis. In North American Container, 415 F.3d at 1349, 75 USPQ2d at 1556, the court restated this test as follows:
We apply the recapture rule as a three-step process:
(1)    first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
[NOTE: if the claims are not broader in scope than the original patent claims, there is no recapture; if the claims are broader in scope, then proceed to step (2).]

(2)    next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution. Step 2 includes two subsets:
1. The Two Sub-Steps:
(A) One must first determine whether applicant surrendered any subject matter in the prosecution of the original application that became the patent to be reissued.

With respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012). As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made." Id.
If applicant did not surrender any subject matter in the prosecution of the original
application, the analysis ends and there is no recapture.
(B) If applicant did surrender subject matter in the original application
prosecution, the examiner must then determine whether any of the broadening of the
reissue claims is in the area of the surrendered subject matter. The examiner must
analyze all of the broadening aspects of the reissue claims to determine if any of the
omitted/broadened limitation(s) are directed to limitations relied upon by applicant in the
original application to make the claims allowable over the art. and


(3) finally, we determine whether the reissue claims were materially narrowed in other
respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.
[NOTE: if the reissue claims were materially narrowed in aspects related to the surrendered subject matter, there is no recapture; if the claims were not materially narrowed in related aspects or were narrowed in unrelated aspects, there is recapture.]

In North American Container, the court cited Pannu, 258 F.3d at 1371,59 USPQ2d at 1600; Hester, 142 F.3d at 1482-83, 46 USPQ2d at 1649-50; and Clement, 131 F.3d at 1468, 45 USPQ2d at 1164-65 as cases that lead to, and explain the language in, the North American Container recapture test.
Three step analysis of current reissue:
Step 1. Are there reissue claims that are broader in scope than the original claims?
New claim 28 does not include the following limitations found in independent claims 1 and 19:
a) the plates each defining a connection groove and a projection;
b) each wedge member defining an inner end and a narrow end spaced apart from the inner end along the longitudinal direction;
c) a first side surface and a second side surface spaced from the first side surface along a direction that is perpendicular to first and second directions;
d) a first ridge and a second ridge spaced from the first ridge with respect to the vertical direction, each of the first and second ridges 1) elongated in a direction extending from the narrow end to the inner end of the associated wedge member, and 2) protruding from one of the first and second side surfaces of the associated wedge member in the transverse direction, wherein the first ridge is received within the first connection groove and overlaps the first projection in the transverse direction 
e) the actuation member defining a shaft defining a first threaded portion and a second threaded portion proximal to the first threaded portion, the actuation member defining a flange extending toward the first and second plates, the flange disposed between the first and second threaded portions.
Step Two: Determine if the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution.

Substep A: 
During the prosecution of the original application, 13/780,796, applicant amended claim 1 to include the following limitations2:
A) on September 29, 2016:
a) a first plate defining a connection groove,
b) the second plate defining a second connection groove,
c) each wedge member defining: an inner end and a narrow end spaced apart from the inner end along the longitudinal direction, each wedge member tapering from the inner end to the narrow end, the inner ends of each wedge member facing one another; a first side surface and a second side surface spaced from the first side surface along a transverse direction that is perpendicular to the longitudinal and vertical directions; a first ridge and a second ridge spaced from the first ridge with respect to the vertical direction, each of the first and second ridges 1) elongated in a direction extending from the narrow end to the inner end of the associated wedge member, and 2) protruding from one of the first and second side surfaces of the associated wedge member in the transverse direction, wherein the first ridge is received within the first connection groove and overlaps the first projection in the transverse direction so as to interlock the associated wedge member with the first plate, the second ridge is received within the second connection groove and overlaps the second projection in the transverse direction so as to interlock the associated wedge member with the second plate, and the first and second wedge members are configured to translate away from one another along the longitudinal direction along the first and second plates from a first contracted configuration of the first and second wedge members into a second separated configuration of the first and second wedge members.
B) on January 3, 2017:
     a) the first plate defining a first projection,
b) the second plate defining a second projection, wherein the first and second   projections are positioned between the first and second connection grooves with respect to the vertical direction,
c) wherein the first ridge is received within the first connection groove and overlaps the first projection in the third direction and the second ridge is received within the second connection groove and overlaps the second projection in the third direction.
In response to the prior art rejections presented by the examiner, applicant amended the claims as shown above and provided the following arguments:
A) On September 29, 2016:
     a) applicant argued: “However, neither the top nor bottom plates 20, 50 of Alheidt, nor the sidewalls 44 or angled surfaces 22 thereof, define a connection groove that is configured to receive a ridge of expansion members interlock the associated” expansion member 100, 102 with the top and bottom plates 20, 50, as required by amended claim 1. Instead, Alheidt appears to teach that the top and bottom plates 20, 50 are interlocked to the expansion member 100, 102 by a post/nut construct 36, 38 extending vertically through the top and bottom plates 20, 50. See Alheidt, ¶ [0036], FIGS. 1B-2B. As a result, Alheidt fails to describe all the elements of amended claim 1.
Additionally, for substantially the same reasons set forth above in relation to amended claim 1, Alheidt also fails to describe all the elements of amended independent claim 14.”
B) On January 3, 2017:
a) applicant stated:  “The interview was helpful in gaining an understanding of the Examiner’s position and concerns. During the interview, the anticipation rejections to independent claims 1 and 14 considering U.S. Patent Pub. No. 2013/0211526 to Alheidt et al. (“Alheidt”) were discussed, as were proposed amendments to independent claims 1 and 14 in view of the Alheidt reference. An agreement was reached that amending the independent claims to recite that a projection of each plate horizontally overlaps a ridge of the wedge member so as to interlock the wedge member to the plate would overcome the prior art of record.”
b) applicant argued: “Alheidt does not teach that the top and bottom plates 20, 50 include first and second projections, respectively, that are “positioned between [the adjacent side walls 44, 74] with respect to the vertical direction” and are also overlapped by the ridges, respectively, in the transverse direction, as required by amended claim 1. As a result, Alheidt fails to describe all the elements of amended claim 1.

	
Substep B:  
	Applicant argued that these limitations defined over the prior art of record.  Therefore the limitations 1) the first and second plates each defining a groove and a projection, 2) the wedges each have ridges extending in a direction extending from the narrow end to the inner end, and 3) each ridge is received within a respective groove and overlaps the respective projection so as to interlock the wedge with the respective plate, are considered to be surrender generating limitations.  	

Step Three: Determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.

	New claim 28 includes two new features: 1) first and second sidewalls, each defining a slot and 2) an elongate member elongate along an axis of rotation, the elongate member having an engagement end configured to engage the actuation member, wherein the elongate member is rotatable about the axis of rotation so as to cause the actuation member to rotate, thereby causing the first and second wedge members to translate along the longitudinal direction.  Claim 28 does not include any of the surrendered generating limitations listed above and was not materially narrowed in other respects related to the surrendered generating limitations.  Accordingly, impermissible recapture exists. 




Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. With respect to the rejections of the claims based on a defective reissue oath/declaration, the examiner has responded to applicant’s arguments above.  
As to the rejection of claims 28, 33-37 and 39-41 based on improper recapture, applicant argues that claim 28 is directed to “overlooked aspects” and is therefore not subject to recapture.  Applicant states that these overlooked aspects include “an elongate member … having an engagement end configured to engage the actuation member.” Remarks, pg. 27.  MPEP 1412.01(II) states: “Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects. In other words, the reissue claims are drawn to a separate invention or separate species or embodiment that was not covered by a claim (e.g., a generic claim) at any point during the prosecution of the original application.” Emphasis added. In Cioffi v. Google, Inc.  As per MPEP 1412.01 I, where a restriction (or an election of species) requirement was made in an application and applicant permitted the elected invention to issue as a patent without filing a continuing application on the non-elected invention(s) or on non-claimed subject matter distinct from the elected invention, the non-elected invention(s) and non-claimed, distinct subject matter cannot be recovered by filing a reissue application. A reissue applicant’s failure to timely file a continuing application is not considered to be error causing a patent granted on the elected claims to be partially inoperative by reason of claiming less than the applicant had a right to claim. Accordingly, this is not correctable by reissue of the original patent under 35 U.S.C. 251. In re Watkinson. 900 F.2d 230, 14 USPQ2d 1407 (Fed. Cir. 1990); In re Weiler, 790 F.2d 1576, 229 USPQ 673 (Fed. Cir. 1986); In re Orita, 550 P.2d 1277, 1280. 193 USPQ 145. 148 (CCPA 1977); See also In re Mead, 581 F.2d 251, 198 USPQ 412 (CCPA 1978).  In this situation, the reissue claims should be rejected under 35 U.S.C. 251 for lack of defect in the 
In the instant application, applicant argues that the new claims do not attempt to recover non-elected inventions or non-claimed subject matter distinct from the elected invention.  Applicant admits that “they only recover from the issued patent subject matter that was not claimed and is also not distinct from those invention(s) that were the elected.” Remarks, pg. 29. Assuming this is a correct characterization the new claims, then the claims are not barred from being obtained by a reissue application.  Applicant also asserts that the claims are directed to overlooked aspects because they include an elongate member for actuating the actuation member.  MPEP 1412.01(II) states: “Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects. In other words, the reissue claims are drawn to a separate invention or separate species or embodiment that was not covered by a claim (e.g., a generic claim) at any point during the prosecution of the original application.”  However, as admitted by applicant, the claims are not directed to a separate invention, species or embodiment.  .




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARY E WEHNER whose telephone number is (571)272-4715.  The examiner can normally be reached on 9am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARY E WEHNER/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        


Conferee:/gkd/
Conferee: /E.D.L/                 SPRS, Art Unit 3993               


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,717,601; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.
        
        2 Added material is underlined.